 



STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), effective as of February 6,
2017 by and between Marina Biotech, Inc., a Delaware corporation (the
“Company”), having an address at 17870 Castleton Street, Suite 250, City of
Industry, CA 91748, and the undersigned individual, corporation, limited
liability company, partnership or trust executing this Agreement as a purchaser
(the “Purchaser”), recites and provides as follows:

 

RECITALS

 

WHEREAS, the Company wishes to issue to the Purchaser, and the Purchaser wishes
to purchase from the Company, such number of shares of the common stock, par
value $0.006 per share, of the Company (“Common Stock”), as is set forth next to
the Purchaser’s name on the signature page hereto (such number of shares of
Common Stock, the “Shares”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained in this Agreement, the Company and the Purchaser hereby agree as
follows:

 

1. Sale and Purchase of the Shares. In accordance with the terms and conditions
of this Agreement, the Company hereby agrees to issue to the Purchaser, and the
Purchaser hereby agrees to purchase from the Company, the Shares, for the
aggregate purchase price (the “Purchase Price”) as is specified on the signature
page to this Agreement. Upon the Purchaser’s execution and delivery of this
Agreement, and the receipt by the Company of the Purchase Price, the Company
shall issue a certificate representing the Shares to the Purchaser. The closing
of the purchase and sale of the Shares shall take place at the offices of Pryor
Cashman LLP, 7 Times Square, New York, New York 10036, on the date hereof or at
such other time and place as the Company and the Purchaser mutually agree.

 

2. Payment of Purchase Price. The Purchaser shall make payment of the Purchase
Price to the Company by wire transfer of immediately available funds to an
account specified in writing by the Company upon its execution and delivery of
this Agreement.

 

3. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Company, and agrees, as applicable, that:

 

(a) This Agreement has been duly authorized, executed and delivered by the
Purchaser and constitutes the Purchaser’s legal, valid and binding obligation
enforceable in accordance with its terms. The Purchaser is authorized to effect
the transactions contemplated by this Agreement, and the person signing this
Agreement on behalf of the Purchaser has been duly authorized by the Purchaser
to do so.

 

(b) The Purchaser is acquiring the Shares for the Purchaser’s own account for
investment and not with a view to resale or distribution. The Purchaser
understands that the Shares have not been, and will not be, registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act that
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations and warranties as expressed
herein. The Purchaser has not been formed for the purpose of acquiring the
Shares or any other securities of the Company.

 

 

 

 

(c) The Purchaser has been given the opportunity to ask questions of, and
receive answers from, the Company concerning the Shares and the business of the
Company, and to obtain such additional information that was otherwise provided,
and has not been furnished any other literature relating to the Shares, the
Company or its business.

 

(d) The Purchaser recognizes: (i) that the purchase of the Shares involves a
high degree of risk and has taken full cognizance of and understands such risks;
(ii) that all information provided, if any, by the Company relating to its use
of proceeds, financial forecasts, appraisals and other information which is not
of an historical nature represents only the Company’s good faith assessment of
its future expenses, revenues, operations and prospects, as applicable, and is
based upon assumptions which the Company believes are reasonable, although no
assurance exists that such forecasts and assumptions will be fulfilled; and
(iii) that the Company has relied on the representations of the Purchaser as set
forth in this Section 3 in determining the availability of exemptions from
registration requirements under federal and state securities laws.

 

(e) The Purchaser fully understands and agrees that the Purchaser must bear the
economic risk of the purchase of the Shares for an indefinite period of time
because, among other reasons, the Shares have not been registered under the
Securities Act or the securities laws of any state, and therefore cannot be
sold, pledged, assigned or otherwise disposed of unless it is subsequently
registered under the Securities Act and applicable state securities laws or
exemptions from such registration requirements are available. The Purchaser
understands that no public market now exists for the Shares, that the Company
has made no assurances that a public market will ever exist for the Shares, and
that, even if such a public market exists at some future time, the Company may
not then be satisfying the current public information requirements of Rule 144
of the Securities Act such that the availability of the exemption from the
registration requirements of the Securities Act provided by Rule 144 would be
limited, delayed, or eliminated. The Purchaser further understands and agrees
that the Company will not honor any attempt by the Purchaser to sell, pledge,
transfer, or otherwise dispose of all or any portion of the Shares, in the
absence of an effective registration statement therefor under the Securities Act
and applicable state securities laws or an unqualified opinion of counsel,
reasonably satisfactory in form and substance to the Company and its counsel,
that exemptions are available therefrom with respect to such attempted
disposition.

 

(f) The Purchaser: (i) can bear the risk of losing the entire investment; (ii)
has overall commitments to other investments which are not readily marketable
that are not disproportionate to his, her or its net worth, and the investment
in the Shares will not cause such overall commitment to become excessive; (iii)
has adequate means of providing for current needs and personal contingencies and
has no need for liquidity in the investment in the Shares; and (iv) has
sufficient knowledge and experience in financial and business matters such that
he, she or it is capable, either alone, or together with one or more advisors
who have advised the Purchaser in connection with the purchase of the Shares, of
evaluating the risks and merits of investing in the Shares.

 

 2 

 

 

(g) The Purchaser has not incurred, and will not incur, directly or indirectly,
as a result of any action taken by the Purchaser, any liability for brokerage or
finder’s fees or agent’s commissions or any similar charges in connection with
this Agreement.

 

(h) The Purchaser acknowledges that it must depend entirely upon its own
advisors for tax advice concerning an investment in the Company, that the
Company has not provided any information on tax matters, and that any
information provided to him, her or it by, or on behalf of, the Company is not
to be construed as tax advice to it from counsel to the Company. The Purchaser
will rely solely on its advisors and not on any statements or representations of
the Company or any of its agents, and understands that the Purchaser (and not
the Company) shall be responsible for the Purchaser’s own tax liability that may
arise as a result of this investment, the transactions contemplated by this
Agreement, or any future transfer of the Shares.

 

(i) The representations and warranties made in this Section 3, as well as all
other information that the Purchaser has provided to the Company, either
directly or indirectly, concerning the Purchaser’s financial position and
knowledge of financial and business matters, is correct and complete as of the
date hereof, and if there should ever be any material change in such information
prior to the issuance to him of the Shares, the Purchaser will immediately
notify the Company.

 

(j) The Purchaser qualifies as an “accredited investor” as such term is defined
under Rule 501 of the Securities Act.

 

(k) The Purchaser understands and agrees that any restrictions that may be
imposed on the transferability of the Shares under the securities laws of the
United States of America or the securities laws of the states in which the
Shares may be offered shall be binding on the Purchaser.

 

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser that:

 

(a) Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has the
requisite corporate power and authority to own, lease and operate its assets and
properties, and to carry on its business, as it is being conducted as of the
date of this Agreement.

 

(b) Authority. The Company has the requisite power and authority to enter into
and to consummate the transactions contemplated by this Agreement, including,
without limitation, the issuance of the Shares to the Purchaser, and otherwise
to carry out its obligations hereunder. The consummation by the Company of the
transactions contemplated by this Agreement, including, without limitation, the
issuance of the Shares to the Purchaser, have been duly authorized by all
necessary action on the part of the Company.

 

 3 

 

 

(c) Valid Issuance of Securities. The Shares, when issued, sold and delivered in
accordance with the terms hereof for the consideration expressed herein, will be
validly issued, and, based in part upon the representations of the Purchaser in
this Agreement, will be issued in compliance with all applicable U.S. federal
and state securities laws.

 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Shares and the consummation by the
Company of the transactions contemplated hereby do not and will not: (i)
conflict with or violate any provision of the Certificate of Incorporation or
the By-Laws of the Company (each as amended and restated to date), (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any lien upon any
of the properties or assets of the Company, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a debt or otherwise of the Company) or other
understanding to which the Company is a party or by which any property or asset
of such Company is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in each
case, such as could not reasonably be expected to have a material adverse effect
on the Company.

 

(e) Capitalization. As of the date of this Agreement, the Company has 100,000
authorized shares of preferred stock, par value $0.01 per share, of which 1,080
shares are issued and outstanding (which shares are convertible into 7,550,000
shares of Common Stock), and 180,000,000 authorized shares of Common Stock, of
which 89,771,379 shares are issued and outstanding (plus an additional 3,227,005
shares that are pending issuance).

 

(f) Litigation. There is no action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, now pending or, to the
knowledge of the Company, threatened, against or affecting the Company, or any
of its properties, which could reasonably be expected to result in any material
adverse change in the business, financial condition or results of operations of
the Company, or which could reasonably be expected to materially and adversely
affect the properties or assets of the Company.

 

5. Indemnification and Hold Harmless. The Purchaser agrees to indemnify and hold
harmless the Company, its members, managers, agents, officers, employees,
directors, shareholders and representatives, as well as all members, managers,
agents, officers, employees, directors, shareholders and representatives of any
of the foregoing, for and from any and all losses, liabilities, claims, damages
or expenses (including without limitation, attorneys’ fees and other costs of
investigating, prosecuting, or defending any litigation claim) caused, directly
or indirectly, by the Purchaser’s breach of any agreement, representation or
warranty herein or as a result of reliance by the Company or any such persons on
the Purchaser’s representations and warranties contained herein.

 

 4 

 

 

6. Legend. The Purchaser agrees that any certificates or other evidence of or
for any and all of the Shares and any securities or interests issuable upon
conversion thereof may be legended to reflect the restrictions set forth in this
Agreement.

 

7. Applicable Law: Venue. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of New York without reference to the
choice of law principles of any jurisdiction. The Purchaser expressly consents
to the exclusive jurisdiction of the state and federal courts situated in the
City, County and State of New York for all actions arising out of, or relating
to, this Agreement and irrevocably waives the defense of inconvenient forum to
the maintenance of such action or proceeding.

 

8. Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties and their respective
heirs, executors, administrators, successors, legal representatives, and
assigns.

 

9. Notice. All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be deemed to have been given three (3) days after the date mailed when mailed by
registered or certified mail, postage prepaid, or the next business day if sent
by nationally recognized overnight courier such as Federal Express, or on the
date delivered if by electronic mail or other means of personal delivery, to the
address shown on the Company’s records, in the case of the Purchaser, and of the
address set forth in the recitals to this Agreement, in the case of the Company,
or to such other names or addresses as the Company or the Purchaser, as the case
may be, shall designate by notice to the other party in the manner specified in
this Section 9.

 

10. Severability. If any provision of this Agreement or its application to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provisions or applications of this Agreement that can be given effect
without the invalid or unenforceable provision or application, and shall not
invalidate or render unenforceable the invalid or unenforceable provision in any
other jurisdiction or under any other circumstance.

 

11. Entire Agreement. This Agreement constitutes the entire agreement by and
between the parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous understandings of the parties.

 

12. Variation in Pronouns. All pronouns shall be deemed to refer to masculine,
feminine, neuter, singular, or plural, as the identity of the person or persons
may require.

 

13. Confidentiality. The Purchaser acknowledges and agrees that any information
or data it has acquired from or about the Company, not otherwise properly in the
public domain, was received in confidence. The Purchaser agrees not to divulge,
communicate or disclose, except as may be required by law or for the performance
of this Agreement, or use to the detriment of the Company or for the benefit of
any other person or persons, or misuse in any way, any confidential information
of the Company, including any technical, trade or business secrets of the
Company and any technical, trade or business materials that are treated by the
Company as confidential or proprietary, and confidential information obtained by
or given to the Company about or belonging to third parties.

 

 5 

 

 

14. Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, admissible into evidence, and
all of which together shall be deemed to be a single instrument. In the event
that any signature is delivered by facsimile transmission or by e-mail delivery
of a “.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

15. Legal Counsel; Potential Conflicts. This Agreement was prepared by Pryor
Cashman LLP, as counsel to the Company (“Counsel”), after full disclosure of its
representation of the Company and with the consent and direction of the Company
and the Purchaser. By executing this Agreement, the Purchaser represents that it
has, after being advised of the potential conflicts between the Purchaser and
the Company with respect to the future consequences of this Agreement, either
consulted independent legal counsel or elected, notwithstanding the advisability
of seeking such independent legal counsel, not to consult such independent legal
counsel.

 

[remainder of page intentionally left blank; signature page follows]

 

 6 

 

 

IN WITNESS WHEREOF, this Stock Purchase Agreement has been duly executed by the
Company and the undersigned Purchaser, or its duly authorized officer or
trustee, as the case may be, as of the date first written above.

 

  MARINA BIOTECH, INC.         By: /s/ Joseph W. Ramelli   Name: Joseph W.
Ramelli   Title: Chief Executive Officer         LIPOMEDICS, INC.         By:
/s/ Tapas K. De   Name: Tapas K. De   Title: Chief Executive Officer        
Address:         3400 Camp Bowie Boulevard, CBH-214   Fort Worth, Texas 76107  
    Number of Shares: 862,068

 

 7 

 



 

